UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                              ORDER

JOHN F. GARGAN,                                                18 Cr. 723 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the U.S. Marshal Service and/or the Federal Bureau

of Prisons and Kingsbrook Hospital will make the following accommodations for the Defendant

while he is detained at Kingsbrook Hospital:

       1. Defendant will be permitted to speak by telephone with his counsel – lawyers and
          staff at Federal Defenders of New York – every Monday, Wednesday, and Friday at
          10:30 a.m. The door to Defendant’s hospital room is to be closed during calls with
          counsel or in-person conversations with counsel, and no U.S. Marshal, Bureau of
          Prisons, or contractor personnel is to be in Defendant’s hospital room when he is
          engaged in conversation with counsel.

       2. Twice a week, the U.S. Marshal Service and/or the Federal Bureau of Prisons will
          pick up legal mail for the Defendant addressed to Federal Defenders of New York,
          and will deliver legal mail to Defendant from Federal Defenders of New York.

       3. The Defendant cannot chew food in a normal fashion and is at risk of choking. He
          cannot eat rice, couscous, mashed potatoes, oatmeal and other foods of a similar
          texture. As to proteins, he is capable of eating scrambled eggs, beef (not shredded),
          chicken breast, fish sticks or breaded fish, pork chops. As to cooked vegetables, he
          can eat steamed spinach, asparagus, broccoli and whole potatoes. The Defendant can
          also eat soft bread, lasagna and other pastas, pizza, pancakes, waffles, yogurt, ice
          cream, and protein shakes such as Ensure. As to liquids, the Defendant can consume
          juices of any sort – except for lemon – Pedialyte and chocolate milk. The U.S.
          Marshal Service and/or the Federal Bureau of Prisons and Kingsbrook Hospital will
          ensure that the Defendant is provided food consistent with these requirements.

       4. The U.S. Marshal Service and/or the Federal Bureau of Prisons and Kingsbrook
          Hospital will ensure that the Defendant receives 2 showers a week.




                                               1
      5. The U.S. Marshal Service and/or the Federal Bureau of Prisons will maintain pens,
         pencils, paper, and stamped envelopes addressed to Federal Defenders of New York –
         all of which are to be provided to the U.S. Marshal Service and/or the Federal Bureau
         of Prisons by Federal Defenders of New York – and will make these materials
         available to Defendant upon request.

      6. Subject to security screening, the U.S. Marshal Service and/or the Federal Bureau of
         Prisons will make available to Defendant books and magazines supplied by Federal
         Defenders of New York.

      7. Subject to security screening, Defendant is to be permitted a change of clothing
         weekly. The clothing will be supplied by Federal Defenders of New York.

      8. Defendant is to be permitted three thirty-minute personal calls per week. These are
         calls other than to counsel. The door to Defendant’s room will remain open during
         these calls.

      9. Defendant is to be permitted a two-hour visit once a week with his domestic partner,
         Jason Garrett Kimball, during which the door to Defendant’s room will remain open.

Dated: New York, New York
       February 20, 2020
